            Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


STEVEN VERRETTE,                                :
          Plaintiff,                            :
                                                :
       v.                                       :       CASE NO. 3:20-cv-501 (KAD)
                                                :
BRAGDON, et al.,                                :
          Defendants.                           :


  MEMORANDUM OF DECISION RE: DEFENDANTS’ MOTION FOR SUMMARY
                    JUDGMENT [Doc. No. 26]

Kari A. Dooley, United States District Judge

       On September 19, 2019, the plaintiff, Steven Verrette (“Verrette”), while incarcerated as

a pretrial detainee at Corrigan-Radgowski Correctional Center (“Corrigan”), alleges that he was

sexually assaulted by his cellmate. Thereafter, on April 14, 2020, Verrette commenced this civil

rights action in which he alleges that the defendants, Lieutenant Bragdon and Counselor

Blackman, were deliberately indifferent to his safety and failed to protect him from the assault

and denied him equal protection of the laws (all Fourteenth Amendment claims). Pending before

the Court is the defendants’ motion for summary judgment. Therein, the defendants argue that

Verrette’s claims are demonstrably false and therefore fail as a matter of law. Alternatively, they

assert that they are protected by qualified immunity. Despite being afforded additional time to

do so, Verrette did not file any opposition to the motion. For the following reasons, the motion

is GRANTED.

Standard of Review

       A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule
             Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 2 of 11




56(a), Fed. R. Civ. P.; see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are

material is determined by the substantive law. Anderson, 477 U.S. at 248. “The same standard

applies whether summary judgment is granted on the merits or on an affirmative defense ….”

Giordano v. Market Am., Inc., 599 F.3d 87, 93 (2d Cir. 2010).

         The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party meets this burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). He cannot “rely on

conclusory allegations or unsubstantiated speculation’ but ‘must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Robinson v.

Concentra Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (quotation marks and citation omitted).

To defeat a motion for summary judgment, the nonmoving party must present such evidence as

would allow a jury to find in his favor. Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir.

2000).

         Although the court is required to read a self-represented “party’s papers liberally and

interpret them to raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d

51, 62 (2d Cir. 2015), “unsupported allegations do not create a material issue of fact” and do not

overcome a properly supported motion for summary judgment. Weinstock v. Columbia Univ.,


                                                  2
              Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 3 of 11




224 F.3d 33, 41 (2d Cir. 2000).

Facts1

         On March 21, 2019, Verrette was admitted to the custody of the Department of

Correction and incarcerated at Corrigan as a pretrial detainee. Defs.’ Local Rule 56(a)1

Statement, Doc. No. 26-9, ¶ 1. In June 2019, Verrette was assigned a mental health score of 3

and was provided mental health treatment commensurate with that classification. Id. ¶ 2.

         On June 26, 2019, Verrette met with his case manager, LCSW Placido. Id. ¶ 3. In her

assessment notes, LCSW Placido stated that Verrette was “unaware of his effect on others and

how his behavioral choices affect others.” Id. ¶ 4. She also noted that Verrette complained

about his cellmate and stated that he knew his cellmate from the community. Id.

         On August 8, 2019, Verrette went to the medical unit for sick call complaining about

bedwetting and frequent urination which Verrette attributed to routine anxiety. Id. ¶ 5. The

nurse referred Verrette to the doctor. Id. Later that month, Verrette met with LCSW Placido and

told her that his sister-in-law’s brother was in his housing unit and was threatening to tell other

inmates about Verrette’s criminal charges. Id. ¶ 6. LCSW Placido thought that Verrette had

been purchasing items for the other inmate to keep him quiet. Id.

         In September 2019, Defendant Counselor Blackman was transferred to G-Pod, Verrette’s



         1
           The facts are taken from the defendants’ Local Rule 56(a) Statements and supporting exhibits. Local
Rule 56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2 Statement which contains
separately numbered paragraphs corresponding to the Local Rule 56(a)1 Statement and indicating whether the
opposing party admits or denies the facts set forth by the moving party. Each denial must include a specific citation
to an affidavit or other admissible evidence. D. Conn. L. Civ. R. 56(a)3.
          The defendants informed Verrette of this requirement. See Notice to Self-Represented Litigant Concerning
Motion for Summary Judgment, Doc. No. 26-10. As Verrette has not opposed the motion, the defendants’
statements are deemed admitted. See D. Conn. L. Civ. R. 56(a)1 (“All material facts set forth in said statement and
supported by the evidence will be deemed admitted unless controverted by the statement required to be filed and
served by the opposing party in accordance with Rule 56(a)2.”).
                                                         3
            Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 4 of 11




housing unit. Id. ¶ 7. She met privately with Verrette to address inmate complaints about

Verrette’s poor personal hygiene. Id. ¶ 8. She provided him a personal hygiene kit and arranged

for the barber to cut his hair. Id. ¶¶ 9-12. No one, neither Verrette nor anyone else, ever told

Counselor Blackman that Verrette had been threatened, subjected to sexual comments, sexually

threatened, or sexually assaulted. Id. ¶ 13.

       Defendant Lieutenant Bragdon was a Unit Manager in G-Pod. Id. ¶ 14. In September

2019, Lieutenant Bragdon spoke with Verrette a few times about his cellmate, inmate

Hernandez, but the conversations focused on Verrette’s view of Hernandez as “odd” and

Verrette’s wish to move to a different housing unit. Id. ¶ 16. Lieutenant Bragdon agreed to move

Verrette but stated that he had to follow procedures and check availability of another cell. Id. ¶

17. At no time did Verrette tell Lieutenant Bragdon that he felt threatened, was subjected to

sexual comments, was sexually threatened, or was sexually assaulted. Id. ¶ 18. Nor did

Lieutenant Bragdon receive or become aware of any inmate request or grievance in which

Verrette complained of being subjected to threat of assault or sexual assault or being assaulted by

Hernandez or any other inmate. Id. ¶ 19.

       On September 21, 2019, Verrette submitted a request seeking mental health treatment

because he was experiencing stress relating to his court dates. Id. ¶ 20. The following day,

Verrette submitted a request for mental health treatment complaining that inmate Boulet made

sexual advances and threats. Id. ¶ 21. The nurse referred the request to Lieutenant McCormack

who spoke with Verrette on September 23, 2019. Id. ¶¶ 22-23. In his conversation with Lt.

McCormack, Verrette denied any sexual abuse by Boulet but said that Hernandez had been

making sexual advances toward him for the last two weeks. Id. ¶ 24. Verrette reported that,


                                                 4
            Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 5 of 11




around September 16, 2019, Hernandez had watched him use the bathroom and then ejaculated

into his underwear. Id. ¶ 25. The next day, Verrette unwillingly helped Hernandez ejaculate

because Hernandez had threatened to tell the unit that Verrette had sexually assaulted his

daughter. Id. ¶ 26. Finally, on September 19, 2019, Hernandez tried to anally penetrate Verrette,

but Verrette was able to resist him by saying “Stop” in a loud voice. Id. ¶ 27. Verrette also told

Lieutenant McCormack that he was never sexually penetrated in any way. Id. ¶ 28. Lieutenant

McCormack told Verrette to document all the encounters on inmate interview forms he provided,

id. ¶ 29, which Verrette did. Id. ¶¶ 30-31.

       After reviewing the written statements, Lieutenant McCormack observed that the

handwriting on the September 21, 2019 mental health request was different from Verdette’s

handwritten statement about the sexual abuse. Id. ¶ 32. When questioned, Verrette admitted he

did not write the request describing sexual advances by Boulet. Id. ¶ 33.

       In light of the allegations, Lieutenant McCormack initiated Prison Rape Elimination Act

protocols. Id. ¶ 34. Hernandez was removed from the cell, which was secured as a crime scene

until cleared by the state police. Id. ¶ 36. Hernandez was interviewed by Lieutenant Belleville

and provided a written statement denying Verrette’s charges. Id. ¶¶ 37-38. Hernandez said that

other inmates had warned him to stay away from Verrette because he was a pedophile. Id. ¶ 39.

Hernandez said that he told Verrette that he did not want to share a cell with a pedophile and

that, if he got out of prison he would find Verrette’s daughter and help her ensure that Verrette

was never released. Id.

       Also per the PREA protocols, the Connecticut State Police were notified. Later that

evening, Trooper Bowyer interviewed Verrette and also reviewed the statements given by


                                                 5
              Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 6 of 11




Verrette to Lieutenant McCormack and Hernandez to Lieutenant Belleville. Id. ¶ 40. Verrette

told Trooper Bowyer he had never made any complaints about Hernandez until he was

interviewed that day by Lieutenant Belleville.2 Id. ¶ 41.

       The trooper examined the cell but found no evidence to support Verrette’s claims. Id. ¶

42. The trooper then discussed Verrette’s allegations with Lieutenant Belleville. Id. ¶ 43.

Lieutenant Belleville said that Verrette’s allegation that he had shared a cell with Hernandez for

three weeks and had been subjected to sexual advances that whole time was false because

Hernandez and Verrette had been cellmates only since September 12, 2019, not for three weeks.

Id.

       Verrette was taken to the medical unit to be examined. Id. ¶ 44. Verrette told CN

McDonald that his cellmate was trying to force him to submit to sexual activity by threatening to

reveal his criminal charges. Id. ¶ 45. Verrette described the incident as one time, and only

threats and intimidation with no physical contact. Id. CN McDonald described Verrette as calm

and stable with no tearing or anxiety. Id. ¶ 46.

       Verrette was also seen in the mental health unit by LPC Binezewski. Id. ¶ 47. She noted

that the PREA claim was closed because of inconsistent allegations by Verrette. Id. ¶ 48.

Verrette was not interested in speaking about the PREA incident. Id. ¶ 49. Verrette told LCSW

Placido that someone else wrote something about the PREA claim; he did not say anything. Id. ¶

51.

       The trooper closed the case without an arrest because the incidents could not be

substantiated as a result of conflicting statements and lack of corroborating evidence. Id. ¶ 54.



       2
           Verrette appears to have confused Lieutenant Bellevill with Lieutenant McCormack.
                                                        6
             Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 7 of 11




       Lieutenant Bragdon was not working when Verrette spoke with Lieutenant McCormack

and did not return to work until after the investigation was closed. Id. ¶ 64. Verrette never told

either defendant that he feared for his safety or that he had been subjected to sexual

improprieties. Id. ¶59.

Discussion

       There are two claims remaining in this case, deliberate indifference to safety/failure to

protect and denial of equal protection of the laws.

       Failure to Protect

       “[P]rison officials have a duty to protect prisoners from violence at the hands of other

prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994). However, “not ... every injury

suffered by one prisoner at the hands of another ... translates into constitutional liability for

prison officials responsible for the victim’s safety.” Id. at 834. A claim that a correctional

officer failed to protect an inmate from attack rises to the level of a constitutional violation only

when the officer acted with “‘deliberate indifference’ to a substantial risk of serious harm to an

inmate.” Id. at 828.

       Failure to protect claims of pretrial detainees are considered under the Due Process

Clause of the Fourteenth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)

(claims of pretrial detainees are considered under the Fourteenth Amendment while claims of

sentenced prisoners are considered under the Eighth Amendment). To prevail on his claim, the

pretrial detainee must show that, objectively, the challenged condition (here, the threat of harm at

the hands of another inmate) was sufficiently serious to implicate a deprivation of the right to

due process and that the officer “acted intentionally to impose the alleged condition, or


                                                   7
            Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 8 of 11




recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. Negligence is insufficient to

satisfy this component. Id. at 36 (detainee must show that defendant acted recklessly or

intentionally, not merely negligently).

       The officer’s conduct is judged under a standard of objective reasonableness, which is

determined “from the perspective of a reasonable officer on the scene, including what the officer

knew at the time, not with the 20/20 vision of hindsight.” Kingsley v. Hendrickson, 576 U.S.

389, 397 (2015). Thus, a showing after the fact that the wiser course may have been to move the

inmate to another housing unit does not demonstrate deliberate indifference. Shell v. Brun, 585

F. Supp. 2d 465, 470 (W.D.N.Y. 2008).

       The defendants do not argue that the risk of sexual assault by another inmate would not

be considered serious. Rather, they assert that Verrette cannot establish deliberate indifference

because neither defendant had any knowledge that Verrette was in fear for his safety or that

Hernandez posed any threat to Verrette.

       Although Verrette did not file any opposition to the motion for summary judgment,

because the complaint is verified, it can be considered an affidavit in opposition to the motion for

summary judgment. See Curtis v. Cenlar FSB, 654 F. App’x 17, 20 (2d Cir. 2016). To

summarize the Complaint, Verrette alleges that, on September 9, 2019, he sent an inmate request

to Counselor Blackman stating that he feared for his safety and, during that week, told her about

the threats and sexual comments by Hernandez. Compl. Doc. No. 1 ¶ 10. He also alleges that,

on September 12, 2019, he told Lieutenant Bragdon about the threats and sexual requests from


                                                  8
            Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 9 of 11




Hernandez. Id. ¶ 11. He claims to have filed a grievance regarding the situation with Hernandez

on September 17, 2019. Id. ¶ 12. Verrette further alleges that Lieutenant Bragdon spoke to him

on September 23, 2019 as part of an investigation into an incident report and states that he told

Lieutenant Bragdon that Hernandez had sodomized him. Id. ¶¶ 14-15.

       In support of their motion, the defendants assert that each of these allegations are

demonstrably false. First, each defendant submitted an affidavit in which they unequivocally

deny any allegation that Verrette expressed any concern or fear to them regarding Hernandez.

Notably, insofar as Hernandez did not become Verette’s cellmate until September 12, 2019,

Verrette could not have sent an inmate request to Counselor Blackman on September 9, 2019

expressing concerns regarding Hernandez. Next, the defendants submitted copies of the record

from the September 2019 PREA investigation which further refutes these allegations. First, it

was Lieutenant McCormack who interviewed Verrette on September 23, 2019, not Lieutenant

Bragdon. Indeed, Lieutenant Bragdon was not working on September 23, 2019. Further, the

allegations are contradicted by Verrette’s multiple statements to investigators and DOC

personnel. For example, Verrette told Lieutenant McCormack that the sexual requests started on

September 16, 2019, that he was coerced into sexual conduct on September 17, 2019 and that

although he was threatened no sexual assault had occurred. Defs.’ Mem. Ex. 6, Doc. No. 28-7

at 7. Verrette repeated a similar version of events to the nurse, stating that the incident occurred

one time, between September 16 and 20, and that it was a threat with no physical contact. Id. at

12. In his handwritten statement, Verrette repeats that the incidents occurred between September

16 and 19, 2019. Finally, and perhaps dispositively, Verrette told Trooper Bowyer that he never

reported any threats or sexual requests by Hernandez before he was interviewed on September


                                                  9
           Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 10 of 11




23, 2019. Defs.’ Mem. Ex. 7, Doc. No. 28-8 at 3-4. Thus, under Verrette‘s own version of

events given at the time of the investigation, no threats or sexual advances occurred prior to

September 16, 2019. It is axiomatic therefore that Verrette could not have complained about such

incidents on September 9, 2019 and September 12, 2019 as he alleges. And it bears repeating

that Verrette affirmatively told Trooper Bowyer that he had not made any complaints about

Hernandez before September 23, 2019. Combined with the unequivocal affidavits of defendants

Bragdon and Blackman, the defendants have met their initial burden of establishing that they are

entitled to judgment as a matter of law insofar as they have established that they had no

knowledge that Verrette was in fear for his safety or that Hernandez posed any risk of harm to

Verrette. “When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary judgment.” Vega v.

Rell, 611 F. App’x 22, 25-26 (2d Cir. 2015) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)

(internal quotation marks omitted)) (district court properly rejecting affidavit’s counter-

assertions because they were contradicted by medical records). Accordingly, Verrette was

required to come forward with evidence to show a genuine issue of material fact. He has not

done so. The defendants’ motion for summary judgment is granted.

       Equal Protection

       Verrette argues that the defendants treated him differently because of his criminal

charges. They refused to change his cell in response to his complaints of sexual threats but did

so for inmates not charges with sexual offenses. As the court has determined above that Verrette




                                                 10
             Case 3:20-cv-00501-KAD Document 30 Filed 05/25/21 Page 11 of 11




has presented no evidence to show that he informed either defendant of his concerns, there is no

factual support for his equal protection claim. The equal protection claim fails as well.

Conclusion

          Defendants’ motion for summary judgment [Doc. No. 26] is GRANTED for the reasons

stated.

          The Clerk is directed to enter judgment and close this case.

          SO ORDERED this 25th day of May 2021 at Bridgeport, Connecticut.


                                                              /s/
                                                       Kari A. Dooley
                                                       United States District Judge




                                                  11
